OiitoN, J.
The plaintiff in error was tried, convicted, and sentenced for the murder of Gavin M. Steel on the 5th day of March, 1891. A motion in arrest of judgment and a motion for a new trial were overruled. The ease comes before this court on writ of error; and a great many errors are assigned for the reversal of the judgment. The first two errors assigned and urged by the learned counsel of the plaintiff in error appear by the record, and are of the gravest importance and material, and in our opinion are fatal to the conviction. It is necessary to consider only these, as a new trial must be had in the case; and the other errors assigned, of less importance and not so clearly apparent, may not again occur.
1. The prisoner was compelled to be tried before the same jury that had heard and considered the evidence on the' special issue of insanity and had been unable to agree and had been discharged from further consideration *406of such, special issue as such. The provisions of the Revised Statutes on this subject were such that, if the jury impaneled to try such special issue of insanity failed to agree, the court could discharge them and impanel another jury to try the same, and so on until there should be an agreement and verdict as in other cases. To remedy what was supposed to be an omission or defect, ch. 164, Laws of 1888, was enacted, as follows: “If the jury shall be unable to agree upon a verdict on the trial of such special issue, the court shall for that reason discharge them from the further consideration of such special issue as such, and, unless such special plea be withdrawn by such accused person or counsel in his behalf, the court shall forthwith order the trial upon the plea of not guilty to proceed, and the question of insanity involved in such special issue shall be tried and determined by the jury with the plea of not guilty.” Under this provision the circuit court, when the jury impaneled to try such special issue of the insanity of the accused when he did the killing were unable to agree upon a verdict, ordered the trial upon the plea of not guilty to proceed before the same jury.
This was a very grave error. This statute does not so provide. If it did, its constitutionality would be at least questionable. The court should “forthwith order the trial upon the. plea of not guilty to proceed ” before another jury, to be selected, impaneled, and sworn to try the case. This is consistent with the act and the prisoner’s rights. This jury had heard all the evidence and arguments, as well as the instructions of the court on the issue of insanity, the question on which the guilt or innocence of the accused depended, and had deliberated upon it sufficiently to know that they were unable to agree, and had disagreed. The very fact of their disagreement implies that they had all formed opinions on it, and that their opinions did not agree. Part of the jury had formed an opinion that the *407accused was insane, and part that he was not. It is said, although it is not material, that the jury stood ten one way and two the other way. The same issue of the insanity ol the accused was still undetermined, and had to be tried again with his plea of not guilty. He had the undoubted right to have that question, as well as all others involved in his plea of not guilty, tried by an impartial jury.
The case stood precisely as it would if these statutes in relation to a special issue of insanity had not been enacted. The accused is placed on trial for the crime. His insanity is a question material to the case. A jury is forced upon him to try his case, all of whom had formed and expressed an- opinion on the question whether he was or was not insane when he killed the deceased. Does the law suffer or sanction such a biased, partial, and prejudiced jury for the trial of one charged with the crime of murder? Any one would say that this would be a judicial outrage upon the legal and constitutional rights of the accused. And yet this is just such a case. The accused has the right to demand that he be tried before a fair and impartial jury. Const, art. I, sec. 7, provides that the accused shall have “a speedy public trial before an impartial jury.” Besides this, the right of the accused to have a jury specially selected and impaneled to try him for the crime charged, and his right of challenge, were cut off and denied. It is obvious and self-evident that this jury was an unlawful one, and that the'accused was deprived of his constitutional right of trial by jury.
It has been uniformly held, and from early times in the history of jury trials for crime, that the grand jury that found the indictment, and each one of them, is disqualified from sitting on the petit jury to try the accused. Oates Case, 10 How. St. Tr. 1079-1081; 1 Bish. Crim. Proc. § 912; Colledgds Case, 8 How. St. Tr. 550; Hawk. P. C. bk. 2, cb. 43, § 27. Our own statute disqualifies the grand juror *408from being a petit juror on the trial of the case. Sec. 4688, R. S. “ It is the right of the accused who is to be tried by a jury that the first opinion formed by the jurors shall be the one which results from the evidence produced at the trial.” Therefore the members of the grand jury that framed the indictment, and those who have passed upon the question as jurors in the same case, are disqualified to be jurors to try the accused. 1 Bish. Crim. Proc. § 911; Rice v. State, 16 Ind. 298; Stewart v. State, 15 Ohio St. 155. A juror on a former trial that resulted in a mistrial is not competent to serve on the second trial. Edmondson v. Wallace, 20 Ga. 660. And that is so, even if the case is not the same, if the issues and the defendant are the same. Garthwaite v. Tatum, 21 Ark. 336. A juror who has formed an opinion on hearing all the evidence in the case, not then being a juror, is disqualified. Much more, where the. juror has heard the evidence and formed an opinion ónce as a juror, is he disqualified. Argent v. Darrell, 2 Salk. 648; Weeks v. Medler, 20 Kan. 57; State v. Sheeley, 15 Iowa, 404 ; Thomp. & M. Jur. 195; Greenfield v. People, 74 N. Y. 277. Many more authorities are cited to the same principle in the very excellent brief of the learned counsel of the plaintiff in error. But, as said before, it is self-evident that such a jury is not only disqualified from trying the accused for the crime charged, but to force the accused to be tried before such.a jury is a denial of his right to a jury trial, so clearly protected by the constitution and the laws. If the grand jury are unfit jurors to try the accused, on the ground that they have formed an opinion in the case and expressed it by the indictment on a mere expa/rte examination of the evidence, much more is this jury, that has heard all the evidence on both sides and disagreed in their opinions:
2. It is conceded by the learned attorney general that neither the minutes of the clerk nor the record shows that the prisoner was present in court when the verdict of guilty *409was rendered against him by the jury, or that he was present when the sentence was pronounced against him or immediately before, or that he was asked by the court if he had anything to say why he should not be so sentenced. The record does not show that he was present at any time during the trial for the crime, except when he was arraigned and pleaded. It was his constitutional right, that he may not waive, to be present during the whole trial, and “ meet the witnesses face to face,” and “ to be confronted with the witnesses against him.” Art. YI, Amend. Const, of U. S.; sec. 7, art. I, Const, of Wis. This is not only the indispensable right of the accused, but the record must show that he enjoyed that right or it does not show that he had a legal and constitutional trial. “ In felonies the record must show the defendant to have been present, at the arraignment and testing of the jurors.” “In capital cases, if,not in all felonies, the record must show that the defendant was prpsent at the trial, verdict, and sentence.” Whart. Crim. PI. & Pr. §§ 545, 549. The crime of murder is still a capital cri-me in this state, because so recently followed by the death penalty. People v. Perkins, 1 Wend. 91. In such cases “the presence of the prisoner is essential, and where the law requires it the record must show it.” 1 Bish. Crim. Proc. § 1353; Dougherty v. Comm. 69 Pa. St. 286; Prine v. Comm. 18 Pa. St. 103. This is the rule as well in all felonies. Hooker v. Comm. 13 Grat. 763; Dyson v. State, 26 Miss. 362; Rolls v. State, 52 Miss. 391; Bearden v. State, 44 Ark. 331; Smith v. People, 8 Colo. 457; State v. Johnson, 35 La. Ann. 208; State v. Jones, 61 Mo. 232; Shapoonmash v. U. S. 1 Wash. T. 188; Lovett v. Stale, 29 Fla. 356; Chit. Crim. Law, 414; State v. Buckner, 25 Mo. 167; State v. Matthews, 20 Mo. 55; Clark v. State, 4 Humph. 254; Andrews v. State, 2 Sneed, 550; Scaggs v. State, 8 Smedes & M. 722; Hopt v. People, 110 U. S. 574; Sylvester v. State, 71 Ala. 17. No presumption will be indulged *410in that the prisoner was present if the records fail to show it. Douglass v. State, 8 Wis. 820: Davis v. State, 38 Wis. 487. This is held as to the arraignment of the prisoner, but his presence is just as essential. In the late case of Ball v. U. S. 140 U. S. 118, it is held essential that the record should show that the prisoner was present and asked before sentence whether he had anything to say why sentence should not be pronounced against him. The chief justice cites Rex v. Harris, 1 Ld. Raym. 267; 2 Hale, P. C. 401; Com. Dig. Indictment, N ; 2 Hawk. P. C. c. 48, § 22; Whart. Crim. Pl. & Pr. §§ 549-906; Messner v. People, 45 N. Y. 1; Dougherty v. Comm. 69 Pa. St. 286; 1 Bish. Crim. Proc. §§ 275, 1293, and other cases cited above. This case is of itself the highest authority as to this constitutional right of a prisoner in a capital case.
The learned counsel of the plaintiff in error has also briefed this question very ably and exhaustively, and has made many quotations of the text of the opinions to which reference may be made. Many of the above authorities also hold that no presumptions will be indulged in to supply the record in such a case, and that there is no waiver of the right less than a positive and personal relinquishment of it, and this I understand to be the effect of our own decisions. The learned attorney general has cited a few cases that seem to hold the other way, but they are certainly against the great weight of authority in this country as well as in England. These great common-law rights have been made constitutional provisions in the various states, and so made essential and paramount, and also indispensable in trials for capital offenses and felonies. It is not too strict to hold that in all such cases the accused must be present in court to meet the witnesses face to face, and to test the jury, and when the verdict is rendered, and be asked if he has anything to say why the sentence should not be pronounced against him, and to meet his sentence, *411and also still more important that he have a trial “ by an impartial jury.” These are great constitutional safeguards against oppression and injustice that must not be abridged or compromised.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial. The warden of the state prison at Waupun will deliver the prisoner to the sheriff of Ashland county, to be held in custody by him until he is discharged from such custody according to law.